Case 3:18-mj-00123-RWT Document 1-1 Filed 12/13/18 Page 1of10 PagelD #: 2

FILED

IN THE UNITED STATES DISTRICT COURT

NEC 4 @ one
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA HEL LS 2018
. U.S. DISTRICT COURT-WVND
N THE MATTER OF THE SEARCH OF - MARTINSBURG, WY 25401
Case No. 3 * | eM)

 

232 Whitman Lane, Inwood, West
Virginia and a 2002 Chevrolet
Suburban with Virginia Registration
WMS9295, VIN: 1GNFK162Z82J232348

UNDER SEAL

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

|, Corporal M.S. Armel, being first duly sworn, hereby depose and state as follows:

Introduction and Agent Background

1. Your affiant, Corporal M.S. Armel, has been a duly sworn member of the
Jefferson County Sheriff's Department for seven years and was previously a
member of the Fairmont Police Department for nearly four years. Corporal M.S.
Armel has been assigned to the Eastern Panhandle Safe Streets Task Force
(‘EPSSTF”) since September 2015. In that capacity Corporal M.S Armel is a
Task Force Officer (“TFO”) deputized by the Federal Bureau of Investigations
(“FBI’).

2. Your affiant received specialized training during the 16 week training program at
the West Virginia State Police Basic Academy where a section of the course
dealt with criminal investigations, drug identification, drug investigation
techniques, and laws regulating controlled substances. Your affiant also
completed an 80 hour course on Basic Narcotics Investigation, a 24 hour course
on Criminal Interdiction training, and an 8 hour course on Concealment Traps.
Your affiant also holds an AAS in Criminal Justice from Mountwest Community

and Technical College.

3. Your affiant has worked in an undercover capacity in the eastern panhandle of

West Virginia and as such, has covertly associated with traffickers and users of
Case 3:18-mj-00123-RWT Document 1-1 Filed 12/13/18 Page 2 of 10 PagelD #: 3

controlled substances. As a result of these associations and specialized
training, your affiant is familiar with the actions, traits, habits, and terminology
utilized by traffickers and users of illegal narcotics. Your affiant is familiar with
the appearance and identification of certain types of controlled substances
including, but not limited to: cocaine, crack cocaine, heroin, methamphetamine
and marijuana. Your affiant is also familiar with the current "street" prices of

these illegal substances for "street sales."

It has been your affiant's experience that persons who deal in illegal narcotics
derive a profit from these dealings and keep or maintain in their homes or
curtilages, the residences of family members, friends, and associates, as well as
their other business locations, storage areas, or in the places of operation of their
drug distribution activities, such as stash houses or safe houses, and their
vehicles, controlled substance paraphernalia for weighing, packaging, growing
and use, including, but not limited to: scales and baggies, large amounts of cash
derived from sales, finance and business records, whether or not maintained
electronically or by computer, including but not limited to: books, records,
receipts, notes, ledgers, journals, memoranda, address and/or telephone books,
tapes, computer disks, computers relating to the transportation, ordering,
purchase and distribution of controlled substances, bank statements and records,
money drafts, letters of credit, money orders and cashier's check receipts,
Western Union receipts, passbooks, bank checks, bank deposit tickets, safe
deposit keys, precious metals, jewelry, and other items of value, and financial
instruments, including but not limited to: stocks and bonds, and memoranda and
other items relating to the secreting, transfer, concealment and/or expenditure of
money. | know that individuals involved in narcotics distribution often maintain
these records for lengthy periods of time, and often hide them in places in their
homes to avoid detection. Further, these individuals who deal in illegal

controlled substances often store hard copy and electronic records associated

bo
Case 3:18-mj-00123-RWT Document 1-1 Filed 12/13/18 Page 3 of10 PagelD #: 4

with their illicit narcotics trafficking for long periods of time. Your affiant also has
experienced that persons involved in the sale of illegal narcotics, at times, travel
within and outside the United States and keep or maintain papers, tickets, notes,
schedules, receipts and other items pertaining to domestic and foreign travel. It
has been your affiant's experience that persons involved in trafficking illegal
narcotics often possess firearms and/or other weapons to protect their interests,
including protecting themselves, their narcotics, and their money. Persons
involved in illegal narcotics will photograph themselves with their co-conspirators,
weapons, assets, and illegal narcotics including but not limited to: cocaine, crack
cocaine, heroin, methamphetamine and marijuana. Persons who reside at a
residence for a period of time accumulate indicia of occupancy, including but not
limited to: utility and telephone bills, canceled envelopes and keys. Individuals
engaged in conspiracies to distribute controlled substances commonly maintain
telephone numbers and address books or papers which reflect names,
addresses, or telephone numbers for their associates in their illegal
organizations. These individuals often utilize cellular telephones and telephone
systems to maintain contact with the associates in their illegal business. These
telephone records, bills, and numbers are often found in their place of residence,
or the residences of family members, friends, or associates, in their business
locations, or in the place of operation of their drug distribution activities, such as

stash houses, safe houses, or storage areas.

Through my training and experience, | have become familiar with the methods of
operations typically utilized by individuals who distribute drugs. | know that it is
common practice for drug traffickers to routinely utilize telephones, mobile
phones, prepaid phones, calling cards, text messaging, counter-surveillance,
false or fictitious identities, and coded communications to communicate with their
customers, suppliers, and other conspirators for the purpose of insulating

themselves from the detection of law enforcement. Moreover, it is not unusual
Case 3:18-mj-00123-RWT Document 1-1 Filed 12/13/18 Page 4 of 10 PagelD #: 5

for them to initiate such mobile or prepaid phone service in the name of an
associate or family member or in the name of a fictitious individual. The
individuals often require the use of a telephone facility to negotiate times, places,
schemes, and manners for importing, possessing, concealing, and distributing
controlled substances, and for arranging the concealment of proceeds derived

from the sale of controlled substances.

Based upon your affiant's training, experience and participation in investigations
involving controlled substances, your affiant is aware that traffickers of controlled
substances conceal contraband, proceeds of controlled substance sales, and
records of controlled substance transaction in secure locations within their
residences, businesses, residences of relatives and associates, safe deposit
boxes, and/or other locations to include, but not limited to out buildings, and
motor vehicles parked within the curtilage of their property, over which they
maintain and control, for ready access as well as conceal these items from law

enforcement authorities and drug associates.

Based upon your affiant’s training, experience, and participation in investigations
involving controlled substances, your affiant is aware that traffickers of controlled
substance will also use motor vehicles to further their drug distribution activities,
such as by using motor vehicles to store, conceal, and conduct drug
transactions.

Purpose of the Affidavit

This affidavit is made in support of an application for a warrant under Rule 41 of
the Federal Rules of Criminal Procedure, authorizing Special Agents of the FBI
and other local law enforcement officers to search a residence utilized by
Hopeton Newman, located at 232 Whitman Ln., Inwood, WV 25428 (as further
described in Attachment A).
Case 3:18-mj-00123-RWT Document 1-1 Filed 12/13/18 Page 5 of 10 PagelD #: 6

10.

11.

Law enforcement officers of the Eastern Panhandle Drug and Violent Crimes
Task Force have received information regarding involvement in the illegal
distribution of controlled substances in the Berkeley and Jefferson County, WV
area. Officers have been receiving information from several different sources
including police officers, witnesses, and several confidential informants. The
information from the different sources has been confirmed through an on-going

investigation by the Task Force.

| have not included each and every fact known to me concerning the underlying
investigation. | have set forth only the facts that | believe are essential to
establish the required foundation for a search and seizure warrant as described
in this affidavit. Facts not set forth herein are not being relied upon in reaching
my conclusion than an order should be issued. | do not request that this Court
rely upon any facts not set forth herein in reviewing this affidavit or

accompanying application.

Subjects and Offenses

| have participated in the investigation of the drug trafficking activities related to
Armstead Craig. This investigation has revealed that Armstead Craig is selling
cocaine to Hopeton Newman. Based on this investigation and the information
detailed further in this investigation, your affiant believes there is probable cause
to believe that Hopeton Newman is violating 21 U.S.C. § 841(a)(1), distribution of
controlled substances and possession with intent to distribute controlled
substances, and 21 U.S.C. § 846, conspiracy to commit drug trafficking offenses.
During the transactions, Newman has operated a red Chevrolet Suburban,
bearing Virginia registration WMS9295, to and from the transaction locations

located in the Northern District of West Virginia. After the transactions, Newman
Case 3:18-mj-00123-RWT Document 1-1 Filed 12/13/18 Page 6 of 10 PagelD #: 7

12.

13.

14.

15,

16.

has traveled to a residence located in the Northern District of West Virginia at
232 Whitman Ln., Inwood, WV 25428.

investigative Objectives

There is probable cause to believe that Hopeton Newman has and is currently
using the residence described at 232 Whitman Ln., Inwood, WV 25428, to store,
maintain, conceal, and distribute illegal narcotics; more specifically, cocaine, a
Schedule II narcotic drug, as well as the items listed in Attachment B, which are

evidence of drug trafficking.

There is probable cause to believe that Hopeton Newman has and is currently
using a red Chevrolet Suburban, Virginia registration WMS9295 and VIN
1GNFK16Z82J232348 (hereinafter referred to as “Suburban’), to transport,
maintain, conceal, and distribute illegal narcotics; more specifically, cocaine, a
Schedule II narcotic drug, as well as the items listed in Attachment B, which are

evidence of drug trafficking.

Facts and Circumstances
On or about March 2018, an investigation related to the trafficking of illegal
narcotics in Berkeley County, West Virginia for distribution to residents of West
Virginia’s Eastern Panhandle region was opened by the Task Force.
On Friday, October 5, 2018, Chief Judge Groh authorized interception for TP3 (a
phone used by Armstead Craig) and TP4 (a phone used by Nicholas Deminds)

filed at Northern District of West Virginia (NDWV) case number 3:18-MJ-99.

On Tuesday, November 6, 2018, Chief Judge Groh authorized interception for
Case 3:18-mj-00123-RWT Document 1-1 Filed 12/13/18 Page 7 of 10 PagelD #: 8

17.

18.

19.

20.

TP3 (a phone used by Armstead Craig) and TP5 (a phone used by Armstead
Craig) filed at Northern District of West Virginia (NDWV) case number 3:18-MJ-
103.

On Tuesday, December 11, 2018, Chief Judge Groh continued authorized
interception for TP3 and TPS filed at Northern District of West Virginia (NDWV)
case number 3:18-MJ-105.

On Tuesday, October 16, 2018, TFOs intercepted communications over TP3
between Hopeton Newman and Armstead Craig, wherein Newman brokered a
transaction of cocaine to be purchased from Craig. Craig directed Newman to
96 Stayman Dr., Ranson, Jefferson County, WV 25430. Newman traveled to
that location in the red Chevrolet Suburban and advised Craig that he was there.
Craig arrived at that location and completed the transaction. TFOs followed

Newman from the location to 232 Whitman Ln., Inwood, WV.

On Tuesday, October 16, 2018, TFOs intercepted communications over TP3
between Newman and Craig, wherein Newman brokered another narcotics
transaction of cocaine to be purchased from Craig. TFO Custer observed both
Newman and Craig meet to complete the above transaction at Save-A-Lot
located at 130 Augustine Ave., Charles Town, Jefferson County, WV 25414.
TFO Custer then followed Newman’s Suburban from the transaction location to
232 Whitman Ln., Inwood, WV 25428.

On Thursday, October 18, 2018, TFOs intercepted communications over TP3
between Newman and Craig, wherein Newman brokered a narcotics transaction
of cocaine to be purchased from Craig. Newman advised that he would be in
the Inwood, WV area and requested the transaction occur there. TFO Sgt.
Zollinger observed Newmans’ Suburban in the Sheetz parking lot located at 7899
Winchester Ave., Inwood, WV 25428. Sgt. Zollinger observed the surveillance

7
Case 3:18-mj-00123-RWT Document 1-1 Filed 12/13/18 Page 8 of 10 PagelD #: 9

21.

22.

23.

video from that store. Sgt. Zollinger observed Craig meet with Newman near the
gas pumps on the video. Sgt. Zollinger located Newman's vehicle parked at 232

Whitman Ln., Inwood, WV following the transaction with Craig.

On Friday, October 19, 2018, TFOs intercepted communications over TP3
between Newman and Craig, wherein Newman brokered a narcotics transaction
of cocaine to be purchased from Craig. TFO F/Sgt. Olack observed Newman's
Suburban at the Liberty Gas Station located at 4859 Gerrardstown Rd., Inwood,
WV. F/Sgt. Olack observed Newman and Craig meet at the Dollar General
located at 526 Middleway Pike, Inwood, WV. F/Sgt. Olack then observed
Newman enter the residence of 232 Whitman Ln., Inwood, WV following the

transaction.

On Tuesday, November 27, 2018, TFOs intercepted communications over TP3
between Newman and Craig, wherein Newman brokered a narcotics transaction
of cocaine to be purchased from Craig. Newman advised that he would be in
the Inwood, WV area and requested the transaction occur there. TFO Cpl.
Boyles observed Craig's white Nissan Pathfinder arrive at Sheetz, located at
7899 Winchester Ave., Inwood, WV 25428, and park at the gas pumps closest to
Winchester Ave. Cpl. Boyles then observed Newman’s Suburban pull into the
Sheetz parking lot. Craig's and Newman’s vehicles left the lot and headed East
on Middleway Pike. Cpl. Boyles was unable to follow due to traffic. Cpl. Boyles
located Newman’s vehicle parked at 232 Whitman Ln., Inwood, WV following the

transaction with Craig.

On Friday, November 30, 2018, TFOs intercepted communications over TP3
between Newman and Craig, wherein Newman broker a narcotics transaction of
cocaine to be purchased form Craig. Newman and Craig arranged a meeting
location at the Dollar General, located at 526 Middleway Pike, Inwood, WV.

TFOs did not observe the transaction, but observed Craig’s GPS pings travel

8
Case 3:18-mj-00123-RWT Document 1-1 Filed 12/13/18 Page 9of10 PagelD #: 10

24.

25.

26.

from the area of his residence into the Inwood, WV area. Following the
transaction, TFO Sgt. J. Bowman observed Newman’s Suburban parked at 232
Whitman Ln., Inwood, WV.

On Wednesday, December 12, 2019, TFOs intercepted communications over
TP3 between Newman and Craig. Newman ordered approximately one (1)
ounce of cocaine and/or cocaine base. The drug transaction was completed at
Dollar General, located at 4735 Middleway Pike, Kearneysville, WV 25430. TFO
Sgt. J. Bowman was able to observe Craig and the Chevy Suburban, historically
operated by Newman, meet at that location. After the drug transaction was
complete, Newman traveled West on Middleway Pike. Sgt. J. Bowman
observed the Suburban turn South onto Whitman Ln. and travel towards 232
Whitman Ln.

As a result of this investigation, your affiant is now requesting a search warrant
be issued to search the Chevrolet Suburban, bearing Virginia registration
WMS9295, and the residence located at 232 Whitman Ln. in Inwood, Berkeley
County, West Virginia and any out buildings, sheds and curtilage. | submit that
the Chevrolet Suburban has been used to transport cocaine, and possible other
controlled substances, in the Northern District of West Virginia. | submit that
232 Whitman Ln, Inwood, WV, is a depot for the storage of cocaine, and possible
other controlled substances, as well as for breaking larger quantities of cocaine

down into smaller packages for resale purposes.

Conclusion

The facts and circumstances stated herein establish probable cause that
Hopeton Newman is engaged and will continue to be engaged in the commission
of the distribution of and possession with intent to distribute cocaine, and the

search of the residence at 232 Whitman Ln., Inwood, WV, will result in the

9
Case 3:18-mj-00123-RWT Document 1-1 Filed 12/13/18 Page 10 of 10 PagelD #: 11

acquisition of sufficient relevant evidence of the commission of these offenses.

27. Your affiant believes that failure to maintain the confidentiality of the ongoing
investigation would jeopardize the use of information already obtained in the
investigation and would impair the continuation of the investigation, wherefore,
Corporal M.S. Armel respectfully petitions that this Honorable Court seal the
attached application for this search and seizure warrant until the appointed court

orders the release of this affidavit.

Oath

 

The information in this affidavit is true to the best of my knowledge and belief.

A

TFOMS. Armel, Deputized Special Federal Officer
Federal Bureau of Investigation

fe
Sworn to and subscribed to me this _/S day of December, 2018.

ae

F {/
A BE ICA fw

Robert W. Trumble
United States Magistrate Judge

 

10
